Order unanimously affirmed, with costs. Memorandum: Plaintiff’s intestate was killed when his car collided with a train at a railroad crossing. Plaintiff claims that the owners of the property abutting the intersection of the highway and the railroad right-of-way are liable for uncut bushes on their property which obstructed the decedent’s view of the oncoming train. We agree with Special Term that there is no common-law duty imposed upon a landowner to control the vegetation on his property for the benefit of users of a public highway (see, Prosser and Keeton, Torts § 57, at 390 [5th ed]; see also, Hayes v Malkan, 26 NY2d 295). (Appeals from order of Supreme Court, Livingston County, Houston, J. —summary judgment.) Present—Dillon, P. J., Denman, Boomer, Green and O’Donnell, JJ.